Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151016                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SPARTAN STORES, INC. and FAMILY FARE,                                                                    Joan L. Larsen,
  LLC,                                                                                                               Justices
           Petitioners-Appellees,
  v                                                                SC: 151016
                                                                   COA: 314669
                                                                   Michigan Tax Tribunal:
                                                                   00-397618
  CITY OF GRAND RAPIDS,
            Respondent-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 30, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals. This denial is without
  prejudice to the ability of the City of Grand Rapids to raise a challenge, on remand, to
  whether the Tax Tribunal’s jurisdiction was timely invoked, where Family Fare, LLC did
  not file the initial petition, but was added as copetitioner at a later date.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2015
           t1118
                                                                              Clerk